 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6       RIMINI STREET, INC.,                                Case No. 2:14-cv-01699-LRH-CWH
 7                            Plaintiff,
                                                             ORDER
 8            v.
 9       ORACLE INTERNATIONAL
         CORPORATION, et al.,
10
                              Defendants.
11

12            Presently before the court is defendants Oracle International Corporation and Oracle

13   America, Inc.’s (“Oracle”) motion to seal (ECF No. 1231), filed on February 28, 2019. Plaintiff

14   Rimini Street, Inc. (“Rimini”) filed a response (ECF No. 1236) on May 8, 2019. Oracle did not

15   file a reply.

16            Also before the court is Oracle’s motion for leave to file a supplemental brief (ECF No.

17   1230), filed on April 24, 2019. In reviewing the docket, it has come to this court’s attention that

18   this motion remains pending before the court. This motion should have been granted in the

19   court’s prior order (ECF No. 1237) that granted the motion to modify the protective order.

20            Oracle now moves to seal portions of its motion for leave to supplement the motion to

21   modify the protective order. Oracle argues that it submits its motion for leave under seal because

22   Rimini may choose to designate any of the information contained in Exhibits A-E 1 as confidential

23   pursuant to the protective order. (Mot. to Seal (ECF No. 1231).) Rimini responds that it does not

24   wish to seal the documents identified by Oracle and that those documents may be made public.

25   (Resp. (ECF No. 1236).) Given that Oracle only sought to seal the documents on the basis that

26

27
     1
       Exhibits A-E are contained in Oracle’s motion for leave, docketed under seal at ECF No. 1232. A
28   redacted version may be found at ECF No. 1230.
 1   Rimini may designate the documents as confidential and that Rimini does not find the documents

 2   confidential, the court denies the motion.

 3          IT IS THEREFORE ORDERED that Oracle’s motion to seal (ECF No. 1231) is DENIED.

 4          IT IS FURTHER ORDERED that the clerk of court unseal the unredacted motion (ECF

 5   No. 1232).

 6          IT IS FURTHER ORDERED that Oracle’s motion for leave to file a supplemental brief

 7   (ECF No. 1230) is GRANTED.

 8          DATED: May 30, 2019

 9

10

11                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
